UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1243



DONNA M. BRIGGS,

                                            Plaintiff - Appellant,

          versus


CITY OF NORFOLK, a municipal corporation,
organized under the laws of the Commonwealth
of Virginia; ALAN BOSTJANCIC, individually,
and officially as a police officer for the
city of Norfolk; MARK RAILLING, individually,
and officially as a police officer for the
city of Norfolk,

                                           Defendants - Appellees,

          and


PAUL D. FRAIM, individually, and officially in
his capacity as mayor of Norfolk; MELVIN HIGH,
individually, and officially as the chief of
police for the city of Norfolk; JAMES
BROWNLIE, individually, and officially as a
lieutenant on the Norfolk police force; R. K.
ABBOTT, in his individual capacity; THOMAS
BALDWIN, in his individual capacity; JAMES B.
OLIVER, individually, and as the city manager
of the City of Norfolk; JAYWARD HANNA,
individually, and officially as lieutenant of
the Norfolk police force; THOMAS SPRINGER,
individually, and officially as a police offi-
cer for the City of Norfolk; KAMALA HALLGREN
LANNETTI, individually, and officially as the
former assistant attorney for the city of
Norfolk; HAROLD P. JUREN, individually, and
officially as the assistant city attorney for
the city of Norfolk; LEONARD MERRITT, indi-
vidually; TWO UNNAMED POLICE OFFICERS OF THE
NORFOLK POLICE DEPARTMENT, in their individual
capacities; JAMES PRENTICE, individually, and
officially as a police officer for the City of
Norfolk; JOHN B. GOODMAN, individually and in
his official capacity as a magistrate for the
Commonwealth of Virginia; CAPTAIN CROWDER, in
his individual capacity,

                                                        Defendants,

FEDERAL BUREAU OF INVESTIGATION,

                                                  Party in Interest,


CITY OF VIRGINIA BEACH; EVERETTE MARTIN, Judge
of the Circuit Court for the City of Norfolk;
PATRICK NORSK; BETTY BLACK; CHARLES CLOUD;
MASON ANDREWS; DEBBIE MILLER; EUGENE REAGAN;
MARVIN D. MILLER; CLIENTS AND PROSPECTIVE
CLIENTS OF THE LAW OFFICES OF MARVIN D.
MILLER; LAW OFFICES OF MARVIN D. MILLER;
CLIENTS AND PROSPECTIVE CLIENTS OF THE JOYNES
& GAIDIES LAW GROUP, PC; LOUIS N. JOYNES, II;
JOYNES & GAIDIES LAW GROUP, PC; DALE GAUDING,

                                                            Movants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-98-288-2, CA-99-83-2)


Submitted:   July 31, 2001              Decided:    August 17, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Marie Briggs, Appellant Pro Se. Alan Brody Rashkind, James
Arthur Cales, III, FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk,
Virginia, for Appellees.


                                   2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Donna M. Briggs appeals from the district court’s order

declining to hold Briggs in contempt of court for an alleged

violation of a protective order and refusing to award sanctions in

Briggs’ favor. We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Briggs v. City of Nor-

folk, Nos. CA-98-288-2; CA-99-83-2 (E.D. Va. Jan. 22, 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3